869 F.2d 1491
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sam LOVE, Plaintiff-Appellant,v.PILOT OIL CORP.;  Dave King;  Lisa Wallace;  Tom Edwards,Defendants-Appellees.
No. 88-5712.
United States Court of Appeals, Sixth Circuit.
Feb. 13, 1989.

1
Before KRUPANSKY and WELLFORD, Circuit Judges, and CHARLES W. JOINER, Senior District Judge.*

ORDER

2
Sam Love appeals the district court's judgment dismissing his Title VII employment discrimination suit.  The matter has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and briefs, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Love sought monetary and declaratory relief against a private corporation and its agents claiming that he was terminated from his employment because he is black.


4
Upon de novo review the district court dismissed the action for Love's failure to prosecute and because Love failed to file timely objections to the magistrate's report.


5
Upon consideration, we conclude that Love waived his issues for appellate review when he failed to file timely objections to the magistrate's report.   See Thomas v. Arn, 474 U.S. 140 (1985).


6
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior District Judge for the Eastern District of Michigan, sitting by designation